249 P.3d 1015 (2011)
Frank A. WALLMULLER, Appellant,
v.
Jeffrey A. UTTECHT, Respondent.
No. 85400-9.
Supreme Court of Washington.
March 3, 2011.

ORDER
Frank Wallmuller filed a motion in this Court for an expenditure of public funds to enable him to appeal a superior court order dismissing his habeas corpus petition as frivolous. Department One of this Court, composed of Chief Justice Madsen, and Justices Charles Johnson, Chambers, Fairhurst, and Stephens, considered the motion at its March 1, 2011, Motion Calendar and unanimously agreed that the superior court should have transferred the habeas corpus petition to the Court of Appeals for treatment as a personal restraint petition pursuant to CrR 7.8(c)(2), that the habeas corpus petition should therefore be transferred to this Court for treatment as a personal restraint petition, and that the petition should be dismissed as frivolous. Accordingly,
IT IS HEREBY ORDERED:
(1) The motion for expenditure of public funds is denied.
(2) The petition for a writ of habeas corpus is transferred to this Court for treatment as a personal restraint petition.
(3) The petition is dismissed.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE